 

Exhibit 10.2

 

[pg1img1_ex10-2.jpg] 

 

February 27, 2017

   

Kevin J. Sylla

22287 Mulholland Hwy, #350

Calabasas, CA 91302

 

Dear Kevin:

 

As CEO of Foothills Exploration, Inc. (the “Company”) and acknowledging your
role as managing member of TEPI, a material part of the acquisition that Company
completed at end of 2016, I am pleased to extend the following offer of
employment for your review and consideration.

 

Position/Title:   CEO and Director of Foothills Petroleum, Inc. (“FPI”), a
wholly-owned subsidiary of the Company and the current parent of TEPI, reporting
to the Board of Directors (the “Board”) of FPI or such other person or persons
as may be designated by the Board.     Employment Term: 36 months     Salary:
Starting annual salary of $360,00.00 payable twice monthly in accordance with
the Company’s general employment practices with annual increases of 3% per
annum.  Upon your start as a full-time executive of the Company, you will
understandably be foregoing any prior payment arrangements you had in place with
the previous owners of TEO, LLC, TEPI, LLC and TEML, LLC, and you shall also
continue to serve as Manager for all three of these indirect wholly-owned
subsidiaries of the Company.       Signing Bonus: Signing bonus of $10,000.00,
payable on the effective employment date     Car / Cell Phone
Allowance: Monthly car allowance of $800.00 per month and monthly cell phone
allowance of $100.00 per month after the Company’s total oil and gas production
has reached a minimum threshold of 750 BOEPD.     Benefits: Executive shall be
entitled to the following benefits after completion of the initial ninety (90)
day Probationary Period:

 

·One (1) week paid vacation in first year of employment; Two (2) weeks’ vacation
in second and subsequent years of employment, which is based on an accrual
basis. During the 90-day Probationary Period, Executive will not earn vacation
benefits;

 

[pg1img2_ex10-2.jpg]  

 

 

 

·Paid sick time – not to exceed five (5) days per year;

 

·Six (6) paid holidays per calendar year;

 

·Group health insurance for Executive, spouse and dependents with employer and
employee contributions paid;

 

Bonuses: Bonuses as may be appropriate for milestones and other targeted company
objectives that are met, at discretion of the Board.  Executive’s bonus package
to be defined and delineated during the 90-day probationary period by the
Board.  Should a material transaction or other favorable event occur during the
90-day probationary period, in which your services in particular have added
value and which in sole good faith determination of the Board merits additional
compensation, then the Board may in its sole discretion consider whether
additional bonus compensation should be paid to Executive.     Stock Options:
Stock options for 1.2 million shares of the Company’s common stock having a
7-year term, vesting quarterly over 3 years, but subject to no exercise for 12
months and subject further to all unvested options being accelerated upon any
change of control event. The strike price for the options shall be 110% of the
closing bid price on the date that employment commences.

 

We recognize that you have other business interests in and outside the oil and
gas industry which may need to be resolved during the probationary period to the
satisfaction of the Company. This offer is subject both to (i) approval of the
Board within five business days of acceptance and to (ii) execution of the
Employment Agreement.

 

Sincerely yours,

 

B.P. Allaire

CEO

 

Agreed to and accepted this ____ day of February, 2017:

 

    By: Kevin J. Sylla  

 

 

 